Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00202-CV

                            Larry DONAHO and LTD. Exploration, Inc.,
                                        Appellants

                                                  v.

BOWDEN FORD LINCOLN MERCURY, INC., Ryan Construction Services, LLC, Annette
Griggs, Individually and As Representative of the Estate of Donald Ray Griggs, Individually and
         d/b/a Ideal Constructions Services, and Berkley National Insurance Company,
                                           Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 13-01-51841
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 7, 2014

DISMISSED FOR WANT OF PROSECUTION

           When appellants filed this appeal, they were required to pay a $195.00 filing fee. See

TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN                      THE   SUPREME

COURT, IN CIVIL CASES FILED IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Appellants did not pay

the required filing fee. Accordingly, the clerk of this court notified appellants by letter dated March

26, 2014, that their notice of appeal was conditionally filed and the filing fee was due no later than
                                                                                      04-14-00202-CV


April 7, 2014. On April 11, 2014, when the fee remained unpaid, this court ordered that appellants

must, not later than April 21, 2014, either (1) pay the applicable filing fee, or (2) provide written

proof to this court that they are indigent or otherwise excused by statute or the Texas Rules of

Appellate Procedure from paying the fee. See TEX. R. APP. P. 5 (“A party who is not excused by

statute or these rules from paying costs must pay — at the time an item is presented for filing —

whatever fees are required by statute or Supreme Court order. The appellate court may enforce

this rule by any order that is just.”). The court advised appellants that if they failed to respond

satisfactorily within the time ordered, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid and appellants have not otherwise responded to our April

11, 2014 order. We therefore order this appeal dismissed for want of prosecution. We further

order that appellants bear all costs of this appeal.


                                                   PER CURIAM




                                                 -2-